Title: General Orders, 4 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobb’s Ferry Saturday Augt. 4. 1781.
                            Parole Picardy Countersigns Chantilly Rochelle
                        For the day tomorrow
                        Brigadier General Huntington
                        Lieutenant Colonel Johnston
                        For Picquet Major Maxwell
                        Inspector Captain Remick
                        The Waggon Master General is to make an immediate Return of all Horses and Oxen employed in his Department
                            including the riding horses.
                        The Quarter Masters of Brigades and seperate Corps are to make Returns of all Horses therein and of the names
                            (and ranks of officers) if the persons by whom they are kept excepting those belonging to the Waggon Department.
                        These Returns are to be made to the Quarter Master General on Monday next—In every case the Public and
                            Private Property are to be distinguished as well as the riding from the draught horses—By that day the Quarter Master
                            General will ascertain the Numbes of Horses kept by all General and Staff officers not attached to Brigades or seperate
                            Corps—Every Horse kept by any person belonging to or following the American Army not included in these returns which shall
                            after the time above mentioned befound within the Limits of the Camp or between the Camp and Croton river is to be
                            delivered to the Waggon Master General and employed for the public service.
                        No draught or waggon horse is to be rode on any pretence whatever unless when sent after Forage or to water;
                            any person found riding such horse on any other occasion will be tried by a court martial and punished for disobedience of
                            orders.
                        Untill further Orders General DuPortail’s Guard to be furnished from the Corps of Sappers and Miners.
                    